In an action to annul a marriage between defendants Leopold Borda and Susan Borda, (1) *853the latter defendant appeals, as limited by her notice of appeal and her brief, from so much of a judgment of the Supreme Court, Westchester County, entered July 17, 1972 after a nonjury trial, as (a) annulled the marriage on the ground of lunacy and want of understanding on the part of defendant Leopold Borda; (b) directed defendant the County Trust Company, as committee of the property and estate of Leopold Borda to pay Susan Borda $20,000 for her counsel fees; and (c) reserved for later disposition plaintiff’s application for counsel fees; and (2) defendants the County Trust Company, as such committee, and Frank H". Connelly, as committee of the person and guardian ad litem of Leopold Borda, appeal from so much of the judgment as directed the County Trust Company, as such committee, to pay Susan Borda “ a lump sum settlement of $25,000”. Judgment modified, on the law and the facts and in the exercise of discretion, by striking from the second decretal paragraph thereof the provision directing that Susan Borda be paid “ a lump sum settlement of $25,000 ”. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, on the facts of this case, the “lump sum settlement ” award to Susan Borda was unwarranted and improvident. Latham, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.